Citation Nr: 0336914	
Decision Date: 12/08/03    Archive Date: 01/07/04

DOCKET NO.  96-46 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for sleep apnea. 

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to service connection for a depressive 
disorder on a direct basis.  

4.  Entitlement to service connection for depressive 
disorder, secondary to service-connected disease or injury.  

5.  Entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine with generalized 
osteoarthritis, currently rated as 40 percent disabling.  




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service

ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from May 1957 to May 1966 and 
from July 1966 to November 1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1996 rating decision by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which determined that new and material evidence 
had not been submitted to reopen the claim of service 
connection for sleep apnea, denied service connection for a 
depressive disorder as secondary to service-connected disease 
or injury, and denied an increased rating for degenerative 
disc disease of the lumbosacral spine with generalized 
osteoarthritis.  In a May 1996 rating decision, the RO also 
denied service connection for a depressive disorder on a 
direct basis.  

In a March 2001 decision, the Board remanded this case to the 
RO for further development.  In that remand decision, the 
Board noted that the veteran's appeal was limited to the 
issues on the front page of this decision.  

In a November 2002 rating decision, service connection for 
diabetes mellitus, Type II, was granted and assigned a 20 
percent rating.  In a June 2003 rating decision, the RO 
increased the disability rating for degenerative disc disease 
of the lumbosacral spine with generalized osteoarthritis to 
40 percent.  The Board notes that the United States Court of 
Appeals for Veterans Claims ("the Court") has held that a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Consequently, the matter of an increased rating 
remains in appellate status.  

In recent June 2003 correspondence, the veteran submitted a 
claim for an increased rating for diabetes mellitus.  The 
Board refers this issue to the RO for appropriate 
development.  In addition, in the prior remand decision, the 
Board referred the issue of restoration of the 40 percent 
rating for degenerative disc disease of the lumbosacral spine 
with generalized osteoarthritis effective February 1, 1986, 
to the RO.  Since no action has been taken on this issue, the 
Board again refers this matter to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  In a January 1986 decision, the RO confirmed and 
continued the December 1985 denial of service connection for 
sleep apnea.  The veteran did not appeal.

2.  Since the 1986 determination, the veteran has submitted 
evidence establishing that he has sleep apnea, a fact not 
previously established.

3.  Evidence submitted since the RO's January 1986 decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The January 1986 decision in which the RO confirmed and 
continued the December 1985 denial of service connection for 
sleep apnea is final.  38 U.S.C.A. § 7105 (West 1991).

2.  New and material evidence has been received since the 
RO's January 1985 decision, thus, the claim of service 
connection for sleep apnea is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In May 2003, the veteran was 
issued a VCAA letter.  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.  In the instant case, VA has 
made efforts to develop the record.  The issue of whether new 
and material evidence has been received to reopen the claim 
of service connection for sleep apnea is being reopened, as 
set forth below.  Therefore, any deficiencies with regard to 
VCAA are nonprejudicial.  

In a December 1985 rating decision, service connection for 
sleep apnea was denied on the basis that there was no 
inservice complaints or diagnosis of sleep apnea and there 
was no post-service complaints or diagnosis of sleep apnea.  
The evidence of record included the service medical records; 
a March 1976 VA examination report; an October 1983 VA 
examination report; a September 1985 VA examination report; 
and VA records dated from 1982 to 1984.  

Thereafter, VA records dated in November 1985 and January 
1986 were received.  

In January 1986, the December 1985 denial was confirmed and 
continued on the same basis.  The veteran did not appeal that 
determination and it became final.  38 U.S.C.A. § 7105.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim. 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001. See 38 C.F.R. § 3.156(a).)

In October 1995, the veteran's current petition to reopen the 
claim of service connection for sleep apnea was received.  

In conjunction with his petition to reopen, evidence has been 
received.  This evidence consists of, in pertinent part, 
medical records from VA; the Eisenhower Army Medical Center; 
the Social Security Administration; Fredrick C, House, M.D.; 
and Bashir A, Chaudhary, M.D.  In addition, the veteran 
submitted his own assertions and medial periodical 
information.  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was no competent evidence of in-service apnea, no post 
service evidence of apnea and no evidence of a nexus to 
service.  Since the prior decision, the veteran has submitted 
evidence that he has sleep apnea, a fact not previously 
established.

In sum, the submitted evidence is new and material.  The 
veteran has presented medical evidence showing post-service 
diagnoses of sleep apnea.  The reason the veteran's claim of 
service connection was previously denied was, in part, that 
there was no current diagnosis of sleep apnea.  This defect 
is cured.  

Therefore, the Board finds that, assuming the credibility of 
the aforementioned evidence which supports the veteran's 
claim as required by Justus v. Principi, 3 Vet. App. 510, 513 
(1992), the veteran has submitted new and material evidence.  
Thus, the submitted evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156.  In light of the foregoing, 
the veteran's claim of service connection for sleep apnea is 
reopened.


ORDER

The application to reopen the claim of service connection for 
sleep apnea is granted.  


REMAND

In March 2001, the Board remanded this case for the veteran 
to be notified of VCAA, for various records to be obtained, 
and for him to be examined.  The Board noted that records 
from the Eisenhower Army Medical Center and the Social 
Security Administration were not contained in the claims 
file.  Thereafter, the veteran was notified of VCAA, the 
pertinent records were obtained, and he was examined.  The RO 
then reviewed the veteran's claim for an increased rating for 
degenerative disc disease of the lumbosacral spine with 
generalized osteoarthritis based on the new evidence.  The 
claims of service connection for sleep apnea and for 
depression were not reviewed in light of the new evidence and 
were not addressed in the June 2003 supplemental statement of 
the case.  The Board notes that the RO must initially review 
the new evidence prior to the Board doing so.  

In addition, in July 2003, after the issuance of the 
supplemental statement of the case, additional evidence was 
received by VA.  This evidence was not reviewed by the RO 
with regard to any issue in appellate status.  

The rating criteria for Diagnostic Code 5293 and the spine 
were recently amended.  The veteran has been notified of the 
new criteria.  Therefore, in light of the evidence received 
and the new changes to the rating criteria, the veteran 
should be afforded a VA examination to include neurological 
evaluation.  

With regard to the claim of service connection for sleep 
apnea, the Board finds that the veteran should also be 
afforded VA examination.  The examiner should opine as to the 
etiology and onset of the veteran's sleep apnea.  The 
examiner should specifically state if it is as likely as not 
related to service.  With regard to the claim of service 
connection for depressive disorder, the veteran should be 
afforded a VA psychiatric evaluation.  The examiner should 
specifically opine as to whether it is as likely as not that 
his depressive disorder it related to any service-connected 
disease or injury.  

The RO should continue to take the appropriate actions to 
ensure that the directives of VCAA have been followed.  
Disabled Am. Veterans v. Sec'y. of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  The veteran is hereby informed that 
if there is evidence supporting the issue on appeal, he must 
submit that evidence to VA.  Accordingly, this matter is 
REMANDED for the following action:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
VA.

2.  VCAA should be followed.  

3.  The AOJ should consider the revised 
criteria relative to the low back 
disorder.

4.  The veteran should be afforded a VA 
examination to determine the extent of 
impairment attributable to the disc 
disease and arthritis.  Any neurological 
deficit should be identified.

5.  The veteran should be afforded a VA 
examination in order to determine the 
etiology and onset of his sleep apnea.  
The examiner should specifically state if 
it is as likely as not related to 
service.  In addition, the veteran should 
be afforded a VA psychiatric evaluation.  
The examiner should specifically opine as 
to whether it is as likely as not that 
his depressive disorder it related to any 
service-connected disease or injury.  

6.  The AOJ should consider the evidence 
that has been added to the file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



